Title: To James Madison from Anthony Merry, 9 July 1805
From: Merry, Anthony
To: Madison, James


          
            Sir,
            Washington July 9th. 1805
          
          I have the Honor to transmit to You enclosed the Copy of a Correspondence which has taken Place between His Majesty’s Consul General at New York and the Mayor of that City on the Subject of a Breach of Neutrality which the latter Officer has allowed to take Place on the Part of a French Privateer by encreasing her Force in Guns, Ammunition and Men, in the Port of New York, where she entered with the Pretext of making some necessary Repairs.
          It may be permitted to me to observe upon the Mayor’s Reply to the Representation made to him by Mr. Barclay, that his Application for Information on the Subject of it to the Commissary of the French Government and to the Agent of the Privateer, and, above all, his being satisfied with the Assurances which he received from that interested Quarter, for he does not express to have made any other Inquiry, whilst the Circumstances stated by Mr. Barclay were so notorious as to have been remarked upon in the public Prints, would seem to evince a very unfavorable Disposition on the Part of that Magistrate to observe that strict Neutrality to which I am persuaded that the Government of the United States would in every Instance wish to adhere.
          This Persuasion, Sir, renders it unnecessary for me to make any Apology for troubling You on this Occasion; and I am equally convinced that it will be sufficient that you should be in Possession of the enclosed Correspondence for such an Animadversion to be made to the Mayor of New York upon his Conduct in this Instance as shall ensure a more strict Observance of Neutrality on his Part in Future. I have the Honor to be, with high Consideration and Respect, Sir, Your most obedient humble Servant
          
            Ant: Merry
          
        